Citation Nr: 9908164	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to nonservice-connected pension, to include 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from June 1973 to June 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the claim for nonservice-connected pension, 
among other things.

As part of his substantive appeal, the veteran expressed his 
desire for a Travel Board hearing.  However, by 
correspondence dated in October 1998, the veteran changed 
this request to a personal hearing before a Hearing Officer 
at the RO.  Thereafter, the veteran was scheduled for a 
personal hearing before an RO Hearing Officer in December 
1998, but he failed to appear.  Accordingly, his request for 
a personal hearing is deemed withdrawn.

The veteran submitted his request for VA pension benefits in 
October 1996.  At that time, the veteran reported that he was 
disabled due to emotional and mental stress, as well as 
severe depression.  He also stated that he had an ankle 
injury during service that resulted in surgery.  He 
subsequently underwent a VA Social and Industrial Survey and 
several VA examinations.

The VA Social and Industrial Survey was conducted on March 5, 
1997.  Among other things, the veteran reported that he had 
loss of feelings in his right hand fingers due to radial 
nerve problems.  He also reported left ankle problems and 
bilateral knee problems.  Additionally, he reported that he 
had bursitis in his right shoulder, for which he took 
medication.  He also reported that his right shoulder 
problems had begun to affect his left shoulder.  

A VA joints examination was conducted March 7, 1997.  At that 
time, the veteran complained of problems with the left ankle 
and left foot.  Following physical examination, the examiner 
diagnosed status post triple arthrodesis and degenerative 
joint disease of the left ankle; and pes planus of the left 
foot.  Furthermore, the examiner noted that the veteran was 
referred for X-ray of his ankle.  However, no report of X-ray 
of the veteran's ankle is on file.

A VA general medical examination was conducted on March 13, 
1997.  At that time, the veteran reported that he had 
arthritis in both knees, the right shoulder, occasionally the 
left shoulder, and some other joints.  Following physical 
examination, the examiner diagnosed arthritic pain and joint 
problems which were to be evaluated by orthopedics; tobacco 
dependency; and depression.

A VA mental disorders examination was conducted April 29, 
1997, at which time he was diagnosed with polysubstance 
dependence; panic disorder with agoraphobia and dysthymic 
disorder.  Moreover, the examiner opined that at least 50 
percent of the veteran's mental problems were due to 
polysubstance dependence, and that the other 50 percent of 
his emotional problems could be attributed to panic disorder 
and dysthymic disorder.  The examiner also opined that the 
veteran appeared unemployable at the present time, but that 
with appropriate psychotropic medication, individual 
psychotherapy, and drug and alcohol treatment, the veteran 
should be able to return to work once his psychiatric 
condition improved.  Overall, the examiner assigned a Global 
Assessment of Functioning (GAF) score of 41 for serious 
impairment in social, occupational, and emotional 
functioning.

In a May 1997 rating decision, the RO granted service-
connection for a left ankle disorder, and denied the claim of 
service connection for pes planus as well as the claim for 
nonservice-connected pension.  A 10 percent disability rating 
was assigned for the left ankle disorder, while the pes 
planus has been evaluated as noncompensable (zero percent 
disabling).  In addition to the left ankle disorder and pes 
planus, the RO also identified the disability of panic 
disorder with agoraphobia, which it indicated was not 
permanent in nature.  The panic disorder was evaluated as 30 
percent disabling.  The RO also noted polysubstance abuse, 
but stated it was not for input.  After taking into 
consideration the veteran's age, education, work history, and 
disabilities, the RO concluded that the veteran was not 
permanently and totally disabled for VA pension purposes.

In a statement dated in August 1997, the veteran contended 
that when he reported for the VA examination he identified 
his disabilities as the left ankle, both knees, his right 
shoulder, elbow and wrist, and his mental problems.  He 
asserted that while his ankle and mental problems were 
examined, he was given no consideration for the other 
disabilities.  Therefore, he was not in agreement with the 
RO's decision to deny his claim. 

In support of his contentions, the veteran submitted private 
treatment records from T. E. Matheson, M.D., which covered 
the period from April to August 1997.  These records show 
treatment for the left ankle, both knees, and the right 
shoulder.  It is noted that these records indicate that the 
bilateral knee disorder was due to arthritis. 

In a September 1997 rating decision, the RO denied service 
connection for a bilateral knee disorder, a right shoulder 
disorder, and an elbow and wrist disorder.  Additionally, the 
RO confirmed and continued its denial of nonservice-connected 
pension.  The RO evaluated the bilateral knee disorder as 10 
percent disabling, and assigned noncompensable evaluations 
for the right shoulder as well as the elbow and wrist 
disorder.  In addition to the disabilities noted in the May 
1997 rating decision, the RO found that the veteran's 
disabilities resulted in a combined total evaluation of 40 
percent, which did not meet the percentage requirements for a 
permanent and total disability rating for pension purposes.  
Further, the evidence failed to show entitlement under 
extraschedular evaluation of the claim.

The veteran subsequently perfected a timely appeal on the 
issue of entitlement to nonservice-connected pension, to 
include extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(2).  Among other things, it is noted 
that in his substantive appeal the veteran contended that the 
disability evaluations assigned for his bilateral knee, left 
ankle, and panic disorder did not adequately reflect the 
severity of these conditions.

In Roberts v. Derwinski, 2 Vet. App. 387, 389 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") noted an evaluation must 
be performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.  This means the RO has the responsibility of 
identifying all disabilities which a veteran currently has, 
determining whether or not they are permanent in nature, and 
assigning a schedular evaluation for each one of them under 
the VA Rating Schedule.  Furthermore, the VA has a duty to 
the veteran, in cases involving nonservice-connected pension 
benefits, to provide "a thorough contemporaneous medical 
examination, one which takes into account prior medical 
records, so that the evaluation of the claimed disability 
will be a fully informed one."  Roberts at 390 (citing 38 
U.S.C.A. § 5107(a) and Green v. Derwinski, 1 Vet.App. 121, 
124 (1991)); Grantham v. Brown, 8 Vet. App. 228, 235 (1995).

The Board notes that the RO did conduct several VA 
examinations of the veteran with respect to his claim for 
nonservice-connected pension.  However, a review of the 
record shows that with respect to veteran's bilateral knee, 
wrist and elbow disorders, and shoulder disorder, the RO 
based its determination on the private treatment records of 
Dr. Matheson, and not a thorough and contemporaneous medical 
examination.  Moreover, the veteran has contended that the VA 
examinations were inadequate for not evaluating these 
conditions.  Also, he specifically disputed the disability 
evaluation assigned for his bilateral knee disorder.  
Therefore, the Board is of the opinion that further 
development is necessary for a full and fair adjudication of 
the issue on appeal.

The Board also notes that the veteran's bilateral knee 
disorder, as well as the elbow and wrist disorder, were 
evaluated, at least in part, under the criteria of Diagnostic 
Code 5003.  38 C.F.R. § 4.71a.  This Code is for degenerative 
arthritis established by X-ray findings.  Although the 
veteran has reported arthritis of multiple joints, and Dr. 
Matheson's records indicate bilateral knee arthritis, there 
are no X-ray findings of arthritis in the documents assembled 
for the Board's review.  Therefore, the Board is of the 
opinion that it is unclear from the medical evidence on file 
whether the veteran actually has arthritis, and, if so, to 
what extent.  Consequently, clarification is necessary.

Furthermore, the Board notes that the veteran reported at the 
March 1997 Social and Industrial Survey, and the April 1997 
mental disorders examination, that he had applied for Social 
Security benefits.  Although the veteran reported on a VA 
Form 21-527, Financial Status Report, dated in January 1998 
that he was not receiving any Social Security benefits, no 
further mention is made in the records about the status of 
the veteran's reported claim for these benefits.  
Consequently, the Board is of the opinion that the Social 
Security Administration may have additional records that 
could be relevant to adjudication of the issue on appeal, and 
that a request should be made for these records.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  

As an additional matter, the Board notes that no mention was 
made of the Social and Industrial Survey conducted March 5, 
1997, on the rating decisions issued in May and September 
1997, or the Statement of the Case issued in September 1998.  
However, these documents do note a VA examination reportedly 
conducted "May 3, 1997," which is not on file.  While it 
appears that the date of the Social and Industrial Survey was 
transposed on these documents - from 3/5/97 to 5/3/97 - the 
Board is of the opinion that clarification must be obtained 
from the RO in order to insure that there is no additional VA 
examination was conducted that has not been associated with 
the claims folder.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who have treated him for his identified 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  The RO should clarify whether the 
veteran did indeed have an additional VA 
examination on May 3, 1997, or whether 
this reported examination was the result 
of transposing the date on the Social and 
Industrial Survey conducted March 5, 
1997.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should schedule the veteran 
for a general medical examination to 
assess the nature, severity, and 
manifestations of all disabilities 
present.  It is imperative the examiner 
review the claims folder in connection 
with the examination.  The scope of the 
examination, by one or several 
contributing physicians, should be broad 
enough to cover all diseases, injuries 
and residual conditions which are 
suggested by the veteran's complaints, 
symptoms or findings at the time of 
examination.  All complaints or symptoms 
having a medical cause should be covered 
by a definite diagnosis. Examinations by 
specialists should be made were 
indicated.  The examiner(s) should render 
an opinion as to what effect the 
disabilities diagnosed have on the 
veteran's ability to work, and state 
whether or not the veteran's disabling 
conditions are susceptible to improvement 
through appropriate treatment.  The 
factors upon which the opinions are based 
should be set forth.  Further, 
clarification should be obtained as to 
whether the veteran has arthritis, and, 
if so, to what extent.

5.  After completing any additional 
development deemed necessary, the RO 
should review the claims folder to insure 
that the above development has been 
completed.  In particular, the RO should 
review the VA medical reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board wishes 
to emphasize that the Court, in Stegall 
v. West, 11 Vet. App. 268 (1998), held 
that when the directives of a remand are 
not fully complied with, the Board has no 
choice but to remand the case again for 
compliance with the directives. 

Thereafter, the RO should readjudicate the issue of 
entitlement to nonservice-connected pension, to include 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(2).  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

